Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
A translation of the foreign priority document DE 10 2005 059 361 A1 as well as an oath certifying the correctness of the translation was filed on 5/27/2021.
Drawings
Changes were requested to be made to the drawings because of failure to show the steering angle as described in the specification and claims.  The claims were modified instead. 
Specification
The instances of “Segway” in the specification were modified to reflect that the term is covered under a registered trademark. 
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art involving stabilization of a motorcycle involving a human rider has been found using various methods of stabilization, but none of them involve the “backwards/forwards” motion used in the invention. Much of the prior art involved the use of gyroscopes to provide stabilization instead. (e.g. US 2019/0077480, US 6,360,838. US 2016/0325739, US 10,245,952) Honda has its “Riding Assist Technology” for stabilization of a motorcycle, but the stability is engendered by the front wheel shifting angle, not any movement of the motorcycle back and forth. (NPL-Honda1, NPL-Honda2). 

/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661